Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 27, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  149647                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 149647
                                                                     COA: 315236
                                                                     St. Joseph CC: 12-017655-FH
  ERIK PAUL GUTIERREZ,
            Defendant-Appellant.

  _________________________________________/

         By order of November 25, 2014, the application for leave to appeal the May 22,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Lockridge (Docket No. 149073). On order of the Court, the case having been
  decided on July 29, 2015, 498 Mich. 358 (2015), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE in part
  the judgment of the Court of Appeals, and we REMAND this case to the St. Joseph
  Circuit Court to determine whether the court would have imposed a materially different
  sentence under the sentencing procedure described in Lockridge. On remand, the trial
  court shall follow the procedure described in Part VI of our opinion. If the trial court
  determines that it would have imposed the same sentence absent the unconstitutional
  constraint on its discretion, it may reaffirm the original sentence. If, however, the trial
  court determines that it would not have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it shall resentence the defendant. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 27, 2016
           d0919
                                                                                Clerk